DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-6, 32-34, 36-37, 40-43, 55, 60 and 64 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach, in combination with the additional limitations of the claims, the selection of the reference symbol position based on the information describing a relative position of the reference symbol positions and receiving the information describing a desired relative position of the reference symbol position with respect to the selected group of transmission symbol positions from the coordinator.
Prior art Wengfeng  (EP 2911333 A1) teaches with respect to figures 2a, 2b, 3a and 3b, the two dimensions with resource elements), a base station 102 that can allocate resources for the data transmissions (see figure 1, paragraph 33 on page 7), the DMRS RE, CRS RE, and the various CSI-RS RE reuse patterns ( see paragraph 40 and page 8,) the reuse pattern can be assigned to the cells in the same measurement set and the reuse pattern can co-exist in the same measurement (see paragraph 42 on page 8) and the signal encoding of the CSI-RS; the encoding location can be based on tables 3, 4 or 5 as described (see paragraph 43 and tables 3, 4 and 5 on pages 8, 9 and 10).  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAY P PATEL/           Primary Examiner, Art Unit 2466